In the Matter of the Petition of the Delaware & Hudson Railroad Corporation under Section 91 of the Railroad Law for the Closing and Discontinuance of the Grade Crossing of Its Railroad Known as Rockland Crossing, in the Town of Chesterfield, Essex County, and the Diversion of Traffic to Another Crossing. (Case No. 9093.) The Delaware & Hudson Railroad Corporation, Appellant, v. Public Service Commission, Respondent. — Motion to dismiss appeals granted, by default, without costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.